DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on 19 July 2016.  It is noted, however, that the filing of the certified copy of the EPO 16180197.2 application as required by 37 CFR 1.55 has not been received by the Office.  The examiner will have a certified copy retrieved from the EPO and scanned into the file.  No action is required by applicants at this time. 
A certified copy of priority document EPO 16200695.1 has been received from the international searching authority.

Election/Restrictions
Applicant's election with traverse of species V, “extra clear glass,” in the reply filed on 22 February 2021 is acknowledged.  The traversal is on the ground(s) that the “the Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct. MPEP § 806.”  This argument is not deemed persuasive as it relates to US practice, and it does not address the requirement for election of species in view of the unity of invention requirements.
The requirement is still deemed proper and is therefore made FINAL.
s 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 fails to describe the relationship between the glass sheets in the laminate and the glass sheet recited in claim 1.  It is unclear whether the glass in claim 1 is the same as one of the glass sheets in claim 4, or the glass sheet in claim 1 is in addition to the glass sheets in claim 4.  For purposes of examination, the glass sheet in claim 1 is assumed to be the same as one of the glass sheets in claim 4.
Claim 6 is indefinite as to whether the “at least on glass sheet” is the same as or different than the “at least one glass sheet” in claim 1. 
The term "extra-clear" in claim 11 is a relative term which renders the claim indefinite.  The term "extra-clear" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 is vague as to whether the “decoating zone” is the same or different than the “zone free of the infrared filter” recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Dogimont et al. (WO 2015/091106).
Melcher et al. discloses a glass laminate for use as a vehicle windshield.  See paragraphs [0004] and [0110].  The glass laminate includes two glass sheets and an interlayer transparent to visible light and that provides an infrared screening effect, i.e., an infrared filter.  See paragraphs [0012], [0042], [0083], [0088] and [0112] and figure 2.  The interlayer includes an area that is permeable to infrared radiation (b2) (i.e., a zone free of infrared filter) behind which an infrared sensing device is placed.  Id.  The infrared sensing device senses radiation in wavelength between 400 and 1200 nm.  See paragraph [0029].
Melcher et al. discloses that “all glasses as are used for the production of the laminated glasses, in particular of laminated safety glasses, come into consideration.”  Melcher et al. further teaches that the infrared sensing device senses radiation in wavelength between 400 and 1200 nm.  See paragraph [0029].  It follows that the glass should have a high transmission in this wavelength region so that the sensor can operate properly.
Melcher et al. fails to disclose that the glass sheet has “an absorption coefficient lower than 5 m-1 in the wavelength range from 750 to 1050 nm.”
Dogimont et al. provides a glass sheet that has a high transmission of infrared radiation such that the glass has a coefficient of absorption of less than 1 m-1 over the range of 780 to 1200 nm. See page 3, lines 11-14.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Dogimont et al. as the glass of Melcher et al. because the glass of Dogimont et al. has a high IR transmittance.
As to claim 2, the glass of Dogimont et al. has a coefficient of absorption of less than 1 m-1 over the range of 780 to 1200 nm. See page 3, lines 11-14.
As to claim 3, Melcher et al. teaches that the infrared sensing device can fully perform because infrared radiation is capable of reaching the device whether the device is in front of or behind the glazing.  See paragraph [0112].  In other words, the device is optically coupled to the internal or external face of the glazing.
As to claim 4, Melcher et al. teaches that the glazing possesses internal and external glass sheets sandwiching a polyvinyl acetal interlayer (i.e., a thermoplastic interlayer; paragraph [0047]), and for the reasons described above, it would have been obvious to have employed the glass sheets of Dogimont et al. as the glass sheets of Melcher et al.
The features of claim 5 can be found in Melcher et al. in figure 2, sample 4.
As to claim 11, the glass of Dogimont et al. in example 1 has an extremely high transmittance in the visible range and is therefore presumed to be “extra-clear.”  See figure 1. 
As to claim 14, Melcher et al. discloses that the IR absorbing function can be provided by a separate layer (i.e., coating; paragraph [0075]) and a separate area that is permeable to infrared radiation (b2) (i.e., a decoating zone) behind which an infrared sensing device is placed.  See paragraphs [0012], [0042], [0083], [0088], [0112] and figure 2.
As to claim 17, Melcher et al. discloses that the glass laminate (i.e., glazing) is used for a vehicle windshield.  See paragraphs [0004] and [0110].

Claims 6, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Dogimont et al. (WO 2015/091106) as applied to claim 1 above, and further in view of  Farmer et al. (US 4,973,511).
Melcher et al. and Dogimont et al. render obvious claim 1 for the reasons recited above.
As to claims 6, 12 and 13, Melcher et al. disclose the inclusion of infrared absorptive particles in the interlayer, but fails to teach the presence of  a “multilayer stack comprising n functional layer (s) of a material reflecting infrared radiation, with n > 1, and n + 1 dielectric coatings such that each functional layer is surrounded by dielectric coatings.”
Farmer et al. discloses a laminated glass for a vehicle windows that have a high reflection of solar radiation without sacrificing optical properties of the laminate.  See col. 1, lines 7-16.  The laminate includes a PET sheet (i.e., interlayer) having a multilayer solar coating.  The multilayer coating includes multiple silver layers (i.e., functional layers) sandwiched between dielectric layers and electrically conducting metal layer such as silver.  See col. 5, lines 11-35.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the laminate of Melcher et al. with the solar control film of Farmer et al.  The resultant laminate will have a high reflection of solar radiation (which includes infrared radiation) sacrificing the optical properties of the laminate.  See col. 1, lines 7-15 of Melcher et al.
The combined teachings of Melcher et al. and Farmer et al. teach that the solar control film should be omitted from the area where the camera or sensor is placed.  See paragraphs [0014] and [0029] of Melcher et al.
	Further as to claim 6, the solar control film of Farmer et al. is a reflective coating in that it reflects solar radiation.  See the abstract and col. 1, lines 5-10 of Farmer et al.
	As to claim 16, Melcher et al. fails to disclose an antireflective coating.
	Farmer et al. discloses that antireflecting films may be applied to laminates.  See col. 7, lines 20-43. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the laminate of Melcher et al. with an antireflective coating as suggested by Farmer et al. to reduce the reflective contribution to the solar transmittance.  Id.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al. (US 2011/0199674) in view of Dogimont et al. (WO 2015/091106) as applied to claim 1 above, and further in view of Osram Opto Semiconductors (Osram hereafter)(“Low-cost LIDAR – a key technology to enable autonomous driving in urban environments,” 06 March 2015.)  
Melcher et al. and Dogimont et al. render obvious claim 1 for the reasons recited above.  Melcher et al. discloses the use of sensors or cameras sensitive to infrared radiation (paragraph [0029]), but fails to disclose “wherein the infrared-based remote sensing device is a LIDAR system based on scanning, rotating or solid state LiDARs and enabling of 3D mapping the surroundings around the vehicle.”
Osram discloses laser diodes (i.e., solid state) LIDARs that can be mounted on the inside of a windshield for use in self-driving cars (i.e., “enabling of 3D mapping the surroundings around the vehicle”).  See the entire document.  The LIDAR system is less expensive and compact.  See the first paragraph.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the laminate of Melcher et al. with the LIDAR of Osram because the LIDAR of Osram is less expensive and compact. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784